Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8 and 17 are rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1 (see below), but would be allowable if the 112 issues are resolved and they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, including dependent claims 2-17 by virtue of their dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the lasers.” There is insufficient antecedent basis for this limitation. For the purposes of this limitation this will be interpreted as “the at least two directed energy sources.” 
Claim 1 recites “the subregions.” It is unclear if this is referring to the “hopper subregion” or the “printing subregions.” For the purposes of this office action this will be interpreted as “the printing subregions.” 

Claim 13 recites “the at least one directed energy sources.” This should be “the at least two directed energy sources.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes (US 20060108712 A1, hereinafter “Mattes”) in view of Lehmann (US 20200156313 A1, hereinafter “Lehmann”).

	Regarding claim 1, Mattes teaches an apparatus for fabricating a three-dimensional object as a series of printed layers from a representation of the object stored in memory, the apparatus comprising: 
a drum supported for rotation (building container 4 moves about the axis of rotation 3, [0015]-[0019], Fig. 1); 
a build platform (building platform 6, [0015]-[0019], Fig. 1) supported for linear movement within the drum from a first position adjacent a first end of the drum to a second position within the drum (building platform 6 starts flush with the upper edge of the building container 4, building platform 6 connected to vertical drive 15 which enables an up and down movement in a vertical direction, [0015]-[0019], Fig. 1), the build platform defining a circumference and rotationally fixed relative to the drum such that the build platform rotates with the drum (the whole building container 4 is connected to a drive 20, the examiner notes that the build platform 6 rotates with the building container 4 and is a circle/has a circumference, [0015]-[0019], Figs. 1-3); 
a powder feed hopper at a fixed position above a first portion of the build platform (material application device 7 above a first portion of the building platform 6, [0015]- [0019], Fig. 1) configured to provide (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II. See also MPEP 2114.I. teaching that a functional limitation may be rejected under inherency) a continuous printing layer of powder (feed is carried out continuously as the circular rotation continues) extending the circumference (the embodiment of the first embodiment in 0015-0020 shown in Fig. 1 has a single coater 7 with a printing that extends the circumference of the build platform) of the build platform; 

Mattes fails to teach, in the same embodiment, at least two directed energy sources positioned above the build platform, each directed energy source is configured to apply directed energy to a respective printing subregion, the printing subregions constituting a majority of the remaining portion of the build platform excluding the hopper subregion, and a controller configured to synchronize each of the lasers such that a portion of a given printing layer is printed in each printing subregion and the subregions combined constitute a complete printing layer.
In the same field of endeavor Lehmann teaches that an additive manufacturing device may have multiple lasers that are synchronized and work in parallel for simultaneous production of a workpiece (0005; 0020 teaches a control unit configured for the parallel processing and synchronization).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Lehmann and Mattes. Lehmann teaches that using multiple laser devices in parallel increases the efficiency of powder sintering (0005). Furthermore, Mattes teaches that multiple lasers may sinter the majority of the build platform, but in a variation where they are each printing their own layer, not a single given layer (0032), but this is still very similar to what is taught in Lehmann.

Regarding claim 2, Mattes teaches wherein each printing subregion is defined over an arcuate portion (Fig. 1 shows a build platform/bed that rotates which provides an arcuate build portion; the build platform rotates radially and whether or not the laser sinters that region it is a radial portion that may be printed in) of the build platform circumference.

Regarding claim 3, Mattes teaches wherein each printing subregion is defined over radial portion (Fig. 1; the build platform rotates radially and whether or not the laser sinters that region it is a radial portion that may be printed in) of the build platform.

Regarding claim 4, Mattes fails to explicitly teach wherein the printing subregions overlap one another in embodiment 1. 
In the same field of endeavor Lehmann teaches that an additive manufacturing device may have multiple lasers that are synchronized and work in parallel for simultaneous production of a workpiece (0005; 0020 teaches a control unit configured for the parallel processing and synchronization) that have common overlap working areas (0024). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Lehmann and Mattes. Lehmann teaches that using multiple laser devices in parallel increases the efficiency of powder sintering (0005). Furthermore, Mattes teaches that multiple lasers may sinter the majority of the build platform, but in a variation where they are each printing their own layer, not a single given layer (0032), but this is still very similar to what is taught in Lehmann. 

Regarding claim 5, Mattes does not teach, in a single embodiment, wherein each directed energy source is mounted for movement relative to the build platform.
Mattes teaches that it is possible for the solidification devices and the material application devices as well as the building container move with respect to one another (0029), thus it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the solidification lasers to move relative to the build platform in the first embodiment as Mattes teaches that this is possible. 

Regarding claim 6, Mattes teaches wherein the at least one directed energy source is a laser (0043 teaches a laser).

Regarding claim 7, Mattes teaches wherein the at least one directed energy source is an electron beam gun (0043 teaches an electron gun).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes in view of Lehmann and further in view of  Bessac (US 2015/0064048), hereinafter Bessac.

Regarding claims 11 and 12, Mattes does not teach, in a single embodiment, wherein the powder feed hopper and the at least two directed energy sources are positioned within an air-tight build chamber.
However, Bessac teaches all the components of an AM device may be arranged inside an air-tight chamber 17 ([0063], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have arranged all the components of Mattes in an air-tight container as disclosed by Bessac. A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to avoid oxidation while the energy source selectively fuses the powder, as suggested by Bessac ([0063)).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes in view of Lehmann and further in view of Funayama (US Patent No. 4,794,222), hereinafter Funayama.
	Regarding claim 13, Mattes fails to teach wherein each of the at least one directed energy sources has an extended cone extending therefrom to a height slightly spaced from an initial location of the build platform, each extended cone defining a respective gas chamber.
However, Funayama teaches a conical nozzle 18 and ejection hole 27 through which the laser beam and assist gas are to be passed (Col. 7, lines 5-9, Fig. 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the laser disclosed by Funayama as the directed energy source of Mattes since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to further avoid oxidation.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes in view of Lehmann and further in view of Herzog (DE102014004633, NPL text copy and translation attached herewith), hereinafter Herzog.
Regarding claim 14, Mattes fails to teach wherein a slide mechanism is moveable along the powder feed hopper, the slide mechanism connected with a powder feed tube and configured to move the powder feed tube along the powder feed hopper to evenly distribute powder within the powder feed hopper.
However, Herzog teaches a slide mechanism is moveable along the powder feed hopper, the slide mechanism connected with a powder feed tube and configured to move the powder feed tube along the powder feed hopper to evenly distribute powder within the powder feed hopper (coater 12 is fed powder from metering device 11 and tube outlet 11’, the coater 12 is inclined so that excess material is guided radially outward to the overflow opening, [0029] and [0034], Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the metering device and coater disclosed by Herzog with the material application device disclosed by Mattes since it has been held that combining prior art elements according to known methods to yield predictable results only takes routine skill in the art. See MPEP 2143(I)(A).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattes in view of Lehmann and further in view of Fey (US 20170348905 A1, hereinafter “Fey”). 
Regarding claims 15 and 16, Mattes fails to teach at least one heating element over a portion of the build platform and is an electronic heating bar, an infrared heating bar or an induction heating bar.
In the same field of endeavor Fey teaches that an infrared heating element may be used to heat the applied building material to a working temperature (0074) in a rotational build operation (see Fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Fey and Mattes as Fey teaches that heating the build material allows the material to be brought to a working temperature (0074). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742